Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Statement of Reasons for Allowance
Claims 1-19 are allowed because the prior art fail to teach a temperature measurement device for measuring a temperature of at least one secondary battery of a plurality of secondary batteries arranged along an X-axis direction, spaced apart from one another, in a standing position with side of the at least one secondary battery extending in a Y-axis direction below the temperature measurement device, the temperature measurement device comprising:
a non-contact temperature sensor unit insertable into a spacing between adjacent secondary batteries of the plurality of secondary batteries to measure the temperature of the at least one secondary battery that the non-contact temperature sensor unit faces in a non-contact manner; and
a Z-axis transfer device configured to insert the non-contact temperature sensor unit into the spacing downward from above the plurality of secondary batteries in a Z-axis direction perpendicular to the X-axis direction and the Y-axis direction and take out the non-contact temperature sensor unit in an opposing direction by lifting up and down in the Z-axis direction, in combination with the remaining limitations of claims 2-19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        July 29, 2022